Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of February 4, 2009 among the following:

(i)        CH ENERGY GROUP, INC., a New York corporation (herein, together with
its successors and assigns, the “Parent”);

(ii)        CENTRAL HUDSON ENTERPRISES CORPORATION, a New York corporation
(“Central” and together with the Parent, collectively, the “Borrowers” and,
individually, “Borrower”);

(iii)       the lending institutions from time to time party to the Credit
Agreement referred to below (each a “Lender” and collectively, the “Lenders”);

(iv)

JPMORGAN CHASE BANK, N.A., as Syndication Agent;

 

(v)

BANK OF AMERICA, N.A., as Co-Documentation Agent;

(vi)

HSBC BANK USA, as Co-Documentation Agent; and

 

(vii)          KEYBANK NATIONAL ASSOCIATION, as the Swing Line Lender, the
Administrative Agent for the Lenders, a Letter of Credit Issuer, Book Manager
and Lead Arranger (in such capacity as “Administrative Agent”).

RECITALS:

 

A.        The Borrowers, the Swing Line Lender, the Administrative Agent, the
Lenders, JPMorgan Chase Bank, as Syndication Agent, Bank of America, N.A., as
Co-Documentation Agent, and HSBC Bank USA, as Co-Documentation Agent are parties
to the Amended and Restated Credit Agreement, dated as of February 21, 2008 (as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”).

B.         The Borrowers, the Administrative Agent and the Lenders desire to
amend the Credit Agreement to modify a certain provision thereof.

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrowers, the Administrative Agent and the Lenders
agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.

Section 2. Amendments.

2.1       Amendment to Section 8.1(e). Section 8.1(e) of the Credit Agreement is
hereby amended and restated as follows:

(e)               ERISA. Promptly, and in any event within 10 days after the
Parent, any Subsidiary of the Parent or any ERISA Affiliate knows of the
occurrence of any of the following,

--------------------------------------------------------------------------------

 

the Parent will deliver to each of the Lenders a certificate on behalf of the
Borrowers of an Authorized Officer of the Parent setting forth the full details
as to such occurrence and the action, if any, that the Parent, such Subsidiary
or such ERISA Affiliate is required or proposes to take, together with any
notices required or proposed to be given to or filed with or by the Parent, the
Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto (i) that a Reportable Event has occurred with
respect to any Plan; (ii) the institution of any steps by the Parent, any ERISA
Affiliate, the PBGC or any other Person to terminate any Plan; (iii) the
institution of any steps by the Parent or any ERISA Affiliate to withdraw from
any Plan; (iv) the institution of any steps by the Parent or any Subsidiary to
withdraw from any Multiemployer Plan or Multiple Employer Plan, if such
withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA) in excess of $7,500,000; (v) a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA in
connection with any Plan; (vi) that a Plan has an Unfunded Current Liability
that could reasonably be expected to have a Material Adverse Effect; (vii) any
material increase in the contingent liability of the Parent or any Subsidiary
with respect to any post-retirement welfare liability; or (ix) the taking of any
action by, or the threatening of the taking of any action by, the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.

Section 3. Fees. As consideration for the modifications to the Credit Agreement
contemplated in this Amendment, the Borrowers shall pay to the (i)
Administrative Agent, for the benefit of each Lender signing this Amendment, an
amendment fee in an amount equal to 20.0 basis points times the amount of such
Lender’s Commitment and (ii) Administrative Agent, for its sole account, the
fees required to be paid pursuant to the letter dated as of January 29, 2009
between the Administrative Agent and the Borrowers (the “Agent Amendment Fee
Letter”).

Section 4. Effectiveness.

4.1       Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

(i)        Amendment Executed. This Amendment shall have been executed by the
Borrowers, the Administrative Agent and each of the Lenders, and counterparts
hereof as so executed shall have been delivered to the Administrative Agent.

(ii)        Fees. The Borrowers shall have (i) paid to the Administrative Agent,
for the benefit of the Lenders, the fees required to be paid by it pursuant to
Section 3 above, (ii) paid to the Administrative Agent, for its sole account,
the fees required to be paid pursuant to the Agent Amendment Fee Letter, and
(iii) paid all legal fees and expenses of the Administrative Agent in connection
with the preparation and negotiation of this Amendment and the other documents
being executed or delivered in connection herewith.

(iii)       Other Matters. The Borrowers shall have provided such other items
and shall have satisfied such other conditions as may be reasonably required by
the Administrative Agent.

4.2       Amendment Effective Date. This Amendment shall be effective on the
date (the “Amendment Effective Date”) upon which the conditions precedent set
forth in Section 4.1 above are satisfied. The Administrative Agent shall provide
the Borrowers and the Lenders written notice immediately upon the occurrence of
the Amendment Effective Date. Unless otherwise specifically set forth herein,
each of the amendments and other modifications set forth in this Amendment shall
be effective on and after the Amendment Effective Date.

 

 

-2-

--------------------------------------------------------------------------------

 

Section 5. Miscellaneous.

5.1       Representations and Warranties. Each Borrower, by signing below,
hereby represents and warrants to the Administrative Agent and the Lenders that:

(i)        such Borrower has the legal power and authority to execute and
deliver this Amendment;

(ii)        the officers executing this Amendment on behalf of such Borrower
have been duly authorized to execute and deliver the same and bind such Borrower
with respect to the provisions hereof;

(iii)       the execution and delivery hereof by such Borrower and the
performance and observance by such Borrower of the provisions hereof do not
violate or conflict with the organizational documents of such Borrower or any
law applicable to such Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against such Borrower;

(iv)       no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof;

(v)       no Borrower has any claim or offset against, or defense or
counterclaim to, any obligations or liabilities of such Borrower under the
Credit Agreement or any other Credit Document;

(vi)       this Amendment constitutes a valid and binding obligation of such
Borrower in every respect, enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies; and

(vii)      each of the representations and warranties set forth in Article VI of
the Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date.

5.2       Credit Agreement Unaffected. Each reference to the Credit Agreement or
in any other Credit Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment and the Agent Amendment Fee
Letter shall be Credit Documents.

5.3       Waiver. On the date hereof, each Borrower, by signing below, hereby
waives and releases the Administrative Agent and each of the Lenders and their
respective Related Parties from any and all claims, offsets, defenses and
counterclaims of which such Borrower is aware, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.

5.4       Entire Agreement. This Amendment, together with the Credit Agreement
and the other Credit Documents integrate all the terms and conditions mentioned
herein or incidental hereto and

 

-3-

 

--------------------------------------------------------------------------------

 

supersede all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

5.5       Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

5.6       Governing Law. THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AMENDMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.

5.7       JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR
OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

[Signature pages follow.]



 

-4-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 




 

CH ENERGY GROUP, INC.,

as Borrower

 

By:  /s/ Christopher M. Capone                                       

Name: Christopher M. Capone

Title:  Executive VP and CFO

 

 

CENTRAL HUDSON ENTERPRISES CORPORATION,

as Borrower

 

By:  /s/ Christopher M. Capone                                       

Name: Christopher M. Capone

Title: CFO

 



 

KEYBANK NATIONAL ASSOCIATION,

as the Administrative Agent and as a Lender

 

By:  /s/ Sherrie I. Manson                                                 

Name: Sherrie I. Manson

Title: Senior Vice President

 

 

JPMORGAN CHASE BANK, N.A.

 

By:  /s/ Paul Bilodeau                                                        

Name: Paul Bilodeau

Title: Underwriter II

 

 

BANK OF AMERICA, N.A.

 

By:  /s/ Karen D. Finnerty                                                

Name: Karen D. Finnerty

Title: Vice President

 

 

HSBC BANK USA

 

By:  /s/ Marianne McGoldrick                                         

Name: Marianne McGoldrick

Title: Vice President

 

 

 

 

-5-

 

 

 